UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 28, 2011 MERCANTILE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-32434 37-1149138 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer Of Incorporation) Identification No.) 200 North 33rd Street, Quincy, Illinois 62301 (Address of Principal Executive Offices) (Zip Code) (217) 223-7300 Registrant’s Telephone Number, Including Area Code Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On November 28, 2011, the Company filed a Form 25, Notification of Removal from Listing and/or Registration under Section 12(b) of the Securities Exchange Act of 1934, with the Securities and Exchange Commission.The Company anticipates that the Form 25 will become effective 10 days following its filing. On or after the effective date of delisting, the Company intends to file a Form 15 with the SEC to voluntarily effect the deregistration of its common stock.The Company is eligible to deregister by filing Form 15 because it has fewer than 300 holders of record of its common stock.Upon the filing of the Form 15, the Company’s obligations to file certain reports with the SEC, including Forms 10-K, 10-Q and 8-K and proxy statements, will immediately be suspended. Item 7.01Regulation FD Disclosure On November 28, 2011, the Company issued a press release announcing filing of a Form 25 with the Securities and Exchange Commission.A copy of this press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference.The information contained in the press release and under this Item 7.01 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability provisions of that section. Item 9.01Financial Statements And Exhibits (c)Exhibits: Exhibit Number Description Press release dated November 28,2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mercantile Bancorp, Inc. By:/s/Lee R. Keith Name:Lee R. Keith Title:President and Chief Executive Officer Dated:November 28, 2011
